Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-102504, filed on 5/30/2018.

Information Disclosure Statement
The information disclosure statement filed on 5/29/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (U.S. Publication No. 2017/0190330 A1) hereinafter Kelly further in view of Lydike et al (E.P. Patent No. 2,159,122 B1) hereinafter Lydike.

Regarding claim 1, Kelly discloses:
an automated driving controller that performs automated driving control over a vehicle; a manual driving controller that performs manual driving control over said vehicle in response to operation by a driver; a driving mode shift controller that shifts a driving mode between said automated driving control and said manual driving control [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction to due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode];
a u estimation unit that estimates a frictional coefficient u of a road surface on which said vehicle travels [see Paragraph 0055 - discusses obtaining information from a driving surface such as a coefficient of friction value]; and
a driving force distribution controller that distributes a driving force among driving wheels of said vehicle [see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed].

However, Kelly fails to disclose a maximum frictional force calculation unit that calculates the maximum frictional force between a wheel of said vehicle and said road surface based on said frictional coefficient u estimated by said u estimation unit; a storage device that stores, 

Lydike discloses a maximum frictional force calculation unit that calculates the maximum frictional force between a wheel of said vehicle and said road surface based on said frictional coefficient u estimated by said u estimation unit [see Paragraph 0072 - discusses calculating a maximum frictional force based on the coefficient of friction]; 

	Lydike suggests that being able to calculate the maximum friction force (based on frictional coefficient), the maximum friction force can be used to determine if a vehicle is safely on the road [see Paragraph 0066].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the friction coefficient as taught by Kelly to calculate a maximum frictional force based on the friction coefficient as taught by Lydike in order to determine if a vehicle is safely on the road [Lydike, see Paragraph 0066].

Lydike further discloses a storage device that stores, during said automated driving control, said frictional coefficient u estimated by said u estimation unit and the maximum frictional force calculated by said maximum frictional force calculation unit [see Paragraph 0073 - discusses storing information about the coefficient of friction and the maximum available friction force for road sections].
Lydike suggests that road sections might have different data associated with each (friction coefficient and maximum frictional force) [see Paragraph 0073].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly to include a storage device as taught by Lydike in order to save and associate data with different road sections [Lydike, see Paragraph 0073].

	Still referring to claim 1, Kelly further discloses said driving force distribution controller distributing, when said driving mode shift controller forcibly shifts said driving mode from said automated driving control to said manual driving control without intention of said driver [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction to due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode], said inputting driving force to a different driving wheel [see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed (if slip is detected)]. 
	However, Kelly fails to disclose when inputting driving force exceeding the maximum frictional force stored in said storage device is input to one of said driving wheels of said vehicle.
Lydike suggests that by knowing the maximum frictional force, a vehicle system can determine whether a vehicle is experiencing slip during cornering [see Paragraph 0066].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of switching from automated to manual when slip is detected as taught by Kelly to include the condition of inputting driving Lydike in order for a vehicle system to determine when slip is occurring [Lydike, see Paragraph 0066].

Regarding claim 2, Kelly and Lydike disclose the invention with respect to claim 1. Kelly further discloses wherein said driving force distribution controller limits a total driving force when said driving force to be distributed to said different driving wheel exceeds the maximum frictional force [see Paragraph 0087 – discusses the when wheel slip is detected (maximum friction exceeded of a wheel), the traction control system 14S is configured to limit wheel spin by application of brake and powertrain, and also see Paragraph 0095 – discusses that the LSP 12 can selectively apply powertrain to individual wheels to maintain vehicle speed].
However, Kelly fails to disclose that the maximum frictional force is stored.
Lydike further discloses a maximum frictional force that is stored [see Paragraph 0073 - discusses storing information about the coefficient of friction and the maximum available friction force for road sections].
Lydike suggests that road sections might have different data associated with each (friction coefficient and maximum frictional force) [see Paragraph 0073].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly to store maximum frictional forces as taught by Lydike in order to save and associate data with different road sections [see Paragraph 0073].

Regarding claim 4, Kelly and Lydike disclose the invention with respect to claim 2 and claim 1. Kelly further discloses wherein said total driving force is a total of driving force generated by a power unit of said vehicle to satisfy a required driving force according to acceleration instruction [see Paragraph 0112 – discusses that the LSP 12 causes a required amount of powertrain torque to be applied to one or more wheels, the LSP 12 may generate a virtual accelerator signal for the required powertrain torque].

Claim 5 is analogous to claim 1, and is rejected over Kelly in view Lydike.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view Lydike further in view of Beever et al (U.S. Patent No. 9,475,395 B2) hereinafter Beever.

Regarding claim 3, Kelly and Lydike disclose the invention with respect to claim 1. Kelly further discloses driving mode shift controller forcibly shifts said driving mode from said automated driving control to said manual driving control without intention of said driver [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction to due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode]. 
However, the combination of Kelly and Lydike fails to disclose said storage device updates said stored frictional coefficient u with said changed frictional coefficient u.
Beever discloses updating a stored frictional coefficient during a wheel slip [see Column 7, lines 34-47 – discusses that when wheel slip occurs the coefficient of friction value is updated].
Beever suggests that coefficient of friction can change when traversing different surfaces, for example from dry to wet [see Column 7, lines 47-53]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly and Lydike to update the coefficient of friction as taught by Beever in order to anticipate different surfaces [Beever, see Column 7, lines 47-53].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665